Citation Nr: 0429994	
Decision Date: 11/06/04    Archive Date: 11/15/04

DOCKET NO.  00 20-866A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder (claimed as depression).  He 
filed a timely appeal.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's psychiatric history consists of various 
diagnoses, including major depressive disorder, bipolar 
disorder, post-traumatic stress disorder (PTSD), paranoid 
personality disorder, and drug and alcohol dependence.  For 
this reason, the Board is considering his claim generally as 
one involving an acquired psychiatric disorder.

A review of the veteran's service medical records (SMRs) 
indicates he had no history of psychiatric treatment prior to 
enlistment.  The report of an August 1988 military 
examination upon enlistment indicates a normal psychiatric 
evaluation.  An August 1988 Report of Medical History 
indicates no history of depression or excessive worry.

In September 1990, the veteran's commander requested a 
psychiatric evaluation of him due to several episodes of 
misconduct.  He was also having difficulty fitting into his 
unit, and felt prejudiced against because of his race and 
religion.  In October 1990, an examiner noted he had somewhat 
rigid beliefs, but that it was not pathological.  There were 
no psychiatric diagnoses made.  In November 1990, he was 
again referred for a psychiatric consultation.  The examiner 
stated he "has presented more as a discipline and 
malingering case [rather] than a mental health issue."  
Finally, in March 1991, he was diagnosed with a personality 
disorder and discharged from duty.  It was noted, "this 
condition is a deeply ingrained, maladaptive pattern of 
behavior which grossly interferes with the soldier's ability 
to function effectively in the military."

In April 1992, the veteran began receiving treatment at a VA 
facility for paranoia and depression.  A report of a May 1992 
psychological evaluation indicates he was moderately 
depressed and experienced suicidal ideations.  In June 1992, 
he was diagnosed with adjustment disorder.  He stopped going 
to therapy in December 1992.

In January 1999, the veteran was involved in a domestic 
dispute, and arrested for resisting arrest, and assaulting a 
police officer.  In February 1999, he was admitted to 
Samaritan Hospital, and diagnosed with recurrent major 
depression with psychotic features.  It was noted that these 
symptoms seemed to have been brought on by his arrest in 
January 1999.  He felt he was harassed and assaulted by the 
police.  It was noted there were external signs of crack 
cocaine and alcohol use, although he denied both.  He 
appeared very guarded and it was noted he may have been less 
than truthful.

In June 1999, the veteran was hospitalized at a VA facility 
for suicidal ideations.  Records indicate a diagnosis of 
recurrent, moderate, major depression (Axis I).  A note was 
made to rule out psychotic features.  His Global Assessment 
of Functioning (GAF) score on admission was 33, at discharge 
50, and the highest score during the prior year was 68.

In August 1999, the veteran received treatment at Four Wings 
Saratoga for suicidal ideations.  He was diagnosed with 
severe, major depression without psychotic features (Axis I); 
a personality disorder, not otherwise specified (NOS) (Axis 
II); and assigned a GAF score of 20 upon admission, 58 upon 
discharge and 60 within the prior year (Axis V).

VA outpatient treatment (VAOPT) records during 1999 also note 
similar symptoms.  There were indications of crack cocaine 
use, depression, intrusive thoughts and flashbacks relating 
to his January 1999 arrest and military service.  
In September 1999, PTSD was diagnosed.

In October 1999, the RO requested a board of psychiatrists 
reconcile all the diagnoses, determine whether PTSD was due 
to the veteran's military service, and indicate his current 
psychosis.  The RO also asked, if it was determined the 
veteran had a current psychosis, whether the April and May 
1992 symptoms were early manifestations of the condition.

The report of the November 1999 VA examination for mental 
disorders (other than PTSD) indicates the veteran was 
diagnosed with probable bipolar disorder.  On Axis I, acute 
PTSD was diagnosed.  On Axis II, a paranoid personality 
disorder was diagnosed.  On Axis V, his GAF score was 41.

The report of the January 2000 VA examination for PTSD 
indicates the veteran admitted to crack cocaine and alcohol 
use.  His primary diagnosis on Axis I was recurrent, major 
depression with no overt psychotic features.  Also on Axis I, 
he was diagnosed with chronic PTSD secondary to the police 
incident in January 1999.  On Axis II, a note was made to 
rule out paranoid personality.  On Axis V, his then current 
GAF score was 48, and his GAF score for the prior year was 
45.  With regard to the RO's request to reconcile the various 
diagnoses, the examiner stated that PTSD was clearly 
secondary to the January 1999 police arrest.  However, she 
was unclear as to the origins of the rest of his symptoms, 
and could not opine as to their etiology without having his 
SMRs available to review.



In July 2002, another VA examination was conducted by the 
same doctor who examined the veteran in November 1999.  This 
time his SMRs were available for review by the doctor.  On 
Axis I, psychotic disorder, NOS (probable bipolar disorder) 
was diagnosed.  On Axis II, paranoid personality disorder was 
diagnosed.  On Axis V, his then current GAF score was 35, 
indicating major impairment of functioning.  The examiner 
noted:

Although the veteran is an extremely disturbed 
man, it appears that his mental illness predates 
military history as evidenced by a report of, 
attends three colleges and inability to complete 
education, due to poor concentration.  Also, 
again, this evaluator strongly suspects that he 
suffers from bipolar disorder, which is a 
genetically inherited disorder.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection also may be granted for a 
preexisting condition if it was aggravated during service 
beyond its natural progression.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service.  Where the 
evidence shows that there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  



Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A precedent opinion of VA's General Counsel addresses the 
method of adjudicating claims for service connection premised 
on aggravation of a preexisting condition.  See VAOPGCPREC 3-
2003 (July 16, 2003).  In this opinion, the General Counsel 
held that, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence.  However, 
this General Counsel opinion went on to hold that rebutting 
the presumption of sound condition at service entrance, 
provided by 38 U.S.C.A. § 1111, requires a two-pronged 
rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and a 
claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation, it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C.A. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 
and 1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), Wagner v. Principi, 
No. 02-7347 (Fed. Cir. June 1, 2004), the Federal Circuit 
Court vacated a decision that had applied the incorrect 
standard to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  In light of the 
VAOGC 3-2003 opinion, the Federal Circuit Court noted:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C. 
§ 1153.  If this burden is met, then the veteran is 
not entitled to service-connected benefits.  
However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 
3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417. 

Wagner v. Principi, No. 02-7347 (June 1, 2004).  

In this case, there were no psychiatric disorders noted upon 
entry into military service.  Therefore the presumption of 
soundness applies.  The July 2002 examiner, however, opined 
that there was evidence the veteran had a psychotic disorder 
(probable bipolar disorder) predating military service.  But 
a determination must be made as to whether there is clear and 
unmistakable evidence of this preexisting condition in order 
to rebut the presumption of soundness.  If so, then VA must 
determine whether there is also clear and unmistakable 
evidence that the psychotic disorder did not increase in 
severity during service beyond its natural progression.  
Clarification of the July 2002 examiner's opinion is needed 
to make these important determinations.  38 C.F.R. § 
3.159(c)(4) (The Veteran's Claims Assistant Act (VCAA) 
requires VA to obtain a medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim).

In addition, the Board notes the veteran has been diagnosed 
with a personality disorder.  Under 38 C.F.R. § 3.303(c) 
(2004) congenital or developmental defects, 
including personality disorders, are not diseases or injuries 
for the purpose of VA disability compensation, and, 
therefore, generally cannot be service connected.  
See, too, 38 C.F.R. § 4.9.  Personality disorders, which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to the service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing pre-service origin.  
38 C.F.R. § 3.303(c).

It is also important to note that VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (July 18, 1990) held that service connection may 
be awarded for a superimposed disability due to aggravation 
of a congenital disease, but not a congenital defect.  Where 
there is a superimposed disease or injury, service connection 
for a resultant disability may be warranted.  38 C.F.R. § 
3.303;VAOPGCPREC. 82-90, 55 Fed. Reg. 45,711 (July 18, 1990).  
See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999). 

In this case, the veteran was diagnosed with a personality 
disorder during service, which is considered a congenital or 
developmental defect and, therefore, does not qualify for 
service connection.  As explained above, he cannot be awarded 
service connection for any superimposed disability due to 
aggravation of the paranoid personality disorder since it is 
considered a congenital defect (not disease).

On the other hand, as mentioned previously, the July 2002 VA 
examiner believes the veteran had a psychotic disorder 
(probable bipolar disorder) that preexisted military service.  
As the examiner pointed out, bipolar disorder may be 
considered "a genetically inherited disorder," and 
therefore a congenital disease, but not a congenital defect.  
And therefore, service connection may be granted for any 
superimposed disability due to aggravation of his bipolar 
disorder during military service.  So, as alluded to earlier, 
a medical opinion is needed as to this.  
See 38 C.F.R. § 3.159(c)(4).

The Board notes that with regard to the veteran's multiple 
diagnoses, if VA cannot differentiate the extent of symptoms 
that are attributable to the condition at issue (which, here, 
is a psychotic disorder), from those that are not (paranoid 
personality disorder, substance abuse, etc.), then VA 
effectively must presume that all of the symptoms are at 
least partially attributable to the condition at issue.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.	If possible, have the VA physician who examined 
the veteran in July 2002 submit an addendum to 
the report of that evaluation responding to the 
following questions:

(a)	Is there clear and unmistakable evidence 
that the veteran's psychotic disorder 
(probable bipolar disorder) preexisted 
military service?  

(b)	If so, is there clear and unmistakable 
evidence the psychotic disorder (probable 
bipolar disorder) did not increase in 
severity during military service beyond its 
natural progression?  (Note:  An increase in 
severity does not include intermittent or 
temporary flare-ups of the disorder, but 
rather a lasting worsening of the 
condition).

(c)	If there is no clear and unmistakable 
evidence that his psychotic disorder 
(probable bipolar disorder) preexisted 
service and no clear and unmistakable 
evidence that it did not increase in 
severity during military service, render an 
opinion indicating whether it is at least as 
likely as not that the psychotic disorder 
(bipolar disorder) first manifested itself 
during active service, or within one year 
after service, or is otherwise related to 
military service.

Please discuss the rationale of all opinions.  If 
no opinion can be rendered, without resorting to 
pure speculation, explain why this is not 
possible.  

If, for whatever reason, it is not possible to 
have that same VA examiner comment further, then 
obtain an opinion from another doctor equally 
qualified to make this important determination.  
(Note:  if the latter situation arises, this may 
require having the veteran reexamined.)

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
psychiatric and medical history.  This includes a 
complete copy of this remand.  The examiner must 
note in the addendum that he or she has reviewed 
the claims file.  

2.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's claim in light 
of the additional evidence obtained.  If benefits 
are not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



